               Case 1:20-cv-03045-LGS Document 29 Filed 06/29/20 Page 1 of 1


                                                                                                            Petar K. Vanjak | Associate
                                                                                    Direct 914.798.5447 | pvanjak@goldbergsegalla.com



   June 26, 2020                          Application GRANTED. The parties shall file the joint letter pursuant to this
                                          Court's Order at Dkt. No. 27 by July 14, 2020.

   By ECF                                 Dated: June 29, 2020
                                                 New York, New York
   Honorable Lorna G. Schofield
   Southern District of New York
   500 Pearl Street
   New York, New York 10007-1312

   Re:      Ibrahima Kone v. Robert Bosch, LLC, et al.
            Civ. Action No.: 7:20-cv-03045-PMH

   Dear Judge Schofield:

   This office represents defendants Robert Bosch LLC, Robert Bosch Tool Corporation, and
   Robert Bosch North America Corporation i/s/h/a Robert Bosch North American Incorporated
   (hereinafter “Defendants”) in the above matter.

   Defendants are writing pursuant to section I.B.2 of Your Honor’s individual practices to
   respectfully request a two-week extension for the filing of the joint letter mandated by Your
   Honor’s Order dated June 24, 2020. We respectfully request to extend the filing deadline from
   June 30, 2020 to July 14, 2020. This is the first request to extend the deadline for the filing of the
   joint letter. We believe that a two-week extension of the deadline will be sufficient time to allow
   the parties to coordinate and complete the joint letter. We discussed this issue with the plaintiff’s
   counsel, who graciously consented to the extension.

   Thank you for considering this request.

   Respectfully submitted,


   Petar K. Vanjak
   PKV:ei

   Cc:      Roosevelt Jean (via e-mail and e-file)




                          Please send mail to our scanning center at: PO Box 1020, Buffalo, NY 14201


Office Location: 50 Main Street, Suite 425, White Plains, NY 10606 | 914.798.5400 | Fax: 914.798.5401 | www.goldbergsegalla.com
